Case 8:20-cv-00089-DOC-JDE Document 72-2 Filed 05/10/21 Page 1 of 4 Page ID #:799




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           RESPONSES TO LITTLE ORBIT’S
                                           OBJECTIONS TO ERIC
15                          Plaintiff,     PETERSON’S DECLARATION
16        vs.                              [REDACTED VERSION OF
                                           DOCUMENT FILED UNDER SEAL
17                                         PURSUANT TO ORDER OF THE
     DESCENDENT STUDIOS INC., a            COURT DATED APRIL 20, 2021]
18   Texas corporation, and ERIC
19   PETERSON, an individual,

20                      Defendants.
     DESCENDENT STUDIOS INC., a            Date:      May 24, 2021
21   Texas corporation,                    Time:      8:30 a.m.
                                           Courtroom: 9D
22
                      Counterclaimant,
23
          vs.
24                                         Judge: Hon. David O. Carter
25   LITTLE ORBIT LLC, a California        Complaint Filed:   1/16/2020
     Limited Liability Company,
26
                      Counterdefendant.
27
28
Case 8:20-cv-00089-DOC-JDE Document 72-2 Filed 05/10/21 Page 2 of 4 Page ID #:800




 1        Defendants respectfully submits their Responses to Little Orbit’s Objections to
 2   the Declaration of Eric Peterson.
 3
 4        2.     Little Orbit simply disagrees with Mr. Peterson’s testimony. That is no
 5   basis for excluding it. The “no meetings of the minds” argument is addressed in
 6   Defendants’ Reply Brief. The objective theory of contract interpretation and
 7   formation controls.
 8        3.     Settlement communications are admissible for “another purpose” such
 9   as to prove breach of the Settlement Agreement or the meaning and construction of
10   the Settlement Agreement. FRE 408(b); Reply Brief.
11        4.     Same as 2 and 3. Repudiation is a verbal act. Not hearsay. This
12   communication is directly relevant to proving Little Orbit’s breach and repudiation.
13        5.     Same as Responses to Objections to 2 through 4. See Reply Brief.
14        6.     Same as 5. See Response to objections to Paragraph 2,4 and 5.
15        8.     Little Orbit admitted during the settlement agreement negotiations and
16   mediation that its financial position was tenuous and that it was unable and
17   unwilling to commit to making the settlement payments on time. Defendants asked
18   for Little Orbit to put funds in escrow to seek adequate assurance of due
19   performance.
20        9.     Same as Response to Objections to Paragraph 3.
21        10.    Thus Paragraph shows Defendants’ intent in drafting and preparing and
22   agreeing to BSTS ¶4. Consistent with plain language of Paragraph 4. Settlement
23   communications are admissible to interpret and construe the settlement agreement.
24   See Reply Brief. FRE 408(b).
25        11.    Same as Response to Objections to ¶ 10.
26        12.    Same as Response to Objections to ¶¶ 3 and 9. FRE 408(b). See Reply
27   Brief.
28        13.    See Response to Objection to ¶ 5.

                                              -1-
Case 8:20-cv-00089-DOC-JDE Document 72-2 Filed 05/10/21 Page 3 of 4 Page ID #:801




 1   Dated: May 10, 2021               Respectfully submitted,
 2
                                       By:
 3                                              Counsel
 4
                                       Nada I. Shamonki (SBN 205359)
 5                                     MINTZ LEVIN COHN FERRIS GLOVSKY
 6                                     AND POPEO P.C.
                                       2029 Century Park East, Suite 3100
 7                                     Los Angeles, CA 90067
 8                                     Telephone: (310) 586-3200
                                       Facsimile: (310) 586-3202
 9                                     Email: nshamonki@mintz.com
10
                                       Michael C. Whitticar (admitted pro hac vice)
11                                     NOVA IP Law, PLLC
12                                     7420 Heritage Village Plaza, Suite 101
                                       Gainesville, VA 20155
13                                     Tel: 571-386-2980
14                                     Fax: 855-295-0740
                                       E-mail: mikew@novaiplaw.com
15
16                                     Counsel for Defendants

17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
Case 8:20-cv-00089-DOC-JDE Document 72-2 Filed 05/10/21 Page 4 of 4 Page ID #:802




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On May 10, 2021, I filed a copy of the following document(s):
 6   [REDACTED] RESPONSES TO LITTLE ORBIT’S OBJECTIONS TO ERIC
     PETERSON’S DECLARATION
 7
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 8   will send notification of such filing to the following:
 9
       •   Leo Edward Lundberg , Jr
10
           leo.law.55@gmail.com
11
       •   Michael Danton Richardson
12
           mdantonrichardson@yahoo.com
13
14
           Executed on May 10, 2021, at Los Angeles, California. I hereby certify that I
15
     am employed in the office of a member of the Bar of this Court at whose direction
16
     the service was made.
17
                                            /s/ Diane Hashimoto__________________
18                                         Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                              -1-
